DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/31/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-10, 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labro US Patent Application  Publication  2013/0002958 in view of Halik et al US Patent Application  Publication 2010/0146564.
Labro  discloses in figure 5,  an in-home network device comprising:  cable modem 502 , a first interactive port 1P1, a second interactive port IP2 and a third interactive  port IP3; a resistive splitter network including a plurality of resistors  R2, interconnected to freely pass MoCA signals between said cable modem ,first , second  and third interactive ports, wherein said plurality of resistors includes first, second, third and fourth resistors, a first terminal of said first resistor being connected to said cable modem , a second terminal of said first resistor being connected to a first terminal of each of said second, third and fourth resistors, and a second terminal of each of said second, third and fourth resistors being connected to said first, second  and third interactive ports, respectively; and a  high pass filter 518  interposed between said cable  modem and said resistive splitter network. (figure 5) 
	With regards to claim 2, said  high pass filter has only two terminals, namely a first terminal of said  high pass filter and a second terminal of said high pass filter, and wherein said first terminal of said filter is connected to said  cable modem.
	With regards to claim 3, a first resistor R2, wherein said first resistor and said  high pass filter are connected in series between said cable modem and said first terminal of each of said second, third and fourth resistors wherein said first terminal of said filter is directly connected to said cable without any intervening circuit element.
 	With regards  to claim 4, said filter has two terminals, namely a first terminal of said  high pass filter and a second terminal of said high pass filter, wherein said second terminal of said filter is directly connected to said a first terminal of said first resistor without any intervening circuit element and a second terminal of said first resistor is connected to said first terminal of each of said second, third and fourth resistors.
	With regards to claim 6, said high pass  filter passes frequencies in an in-home network frequency range and does not pass frequencies below the in-home network frequency range, and wherein the in-home network frequency range is about 1,125 MHz to about 1,675 MHz. (paragraph [0003])
  	With regards to claim 7, resistive values of said first, second, third and fourth resistors are equal. (paragraph [0014])
 	With regards to claim 8, a fourth interactive port IP4 , wherein said plurality of resistors further includes a fifth resistor, said second terminal of said first resistor being connected to a first terminal of said fifth resistor, and a second terminal of said fifth resistor being connected to said fourth interactive port .
 	With regards to claim 9,  in-home network device consists essentially  of  said cable modem , first ,  second, third and fourth interactive ports, said first, second, third, fourth and fifth resistors and said high pass  filter.
	Labro  discloses in figure 4,  an in-home network device comprising:  cable MoCA  , a first interactive port 1P1, a second interactive port IP2,  a third interactive  port IP3 and fourth interactive port IP4; a resistive splitter network including a plurality of resistors  R2, interconnected to freely pass MoCA signals between said cable modem ,first , second,  third and fourth  interactive ports, wherein said plurality of resistors includes first, second, third,  fourth and fifth resistors, a first terminal of said first resistor being directly connected to said MoCA without intervening circuit elements, a second terminal of said first resistor being connected to a first terminal of each of said second, third,  fourth, fifth resistors, and a second terminal of each of said second, third fourth and fifth  resistors being connected to said first, second   third and fourth interactive ports, respectively .   
	 With regards to claim 12,  said second terminal of said first resistor is directly connected to said  first terminal of each of said second, third, fourth and fifth resistors, without any intervening circuit elements.
 	With regards to claim 14, resistive values of said first, second, third and fourth resistors are equal. (paragraph [0014])
	With regards to claim 15,  in-home network device consists essentially  of  said cable modem , first ,  second, third and fourth interactive ports, said first, second, third, fourth and fifth resistors and said high pass  filter. 
 	Thus, Labro is shown to teach all the limitation of the claims  with the exception of a housing .  
	Halik et al discloses a CATV entry adapter  having a  housing 58 and a plurality of ports 44, 45, 50, 52, 54 56  and 68.  (Paragraph [0031] )
 	One of ordinary skill in the art would have found it obvious to provide the in home network with a housing as taught by Halik et al. 
 	The motivation for this modification would have been to provide the advantageous benefit of shielding from unauthorized tampering, negligence in installation, and physical exposure.  (Paragraph [0059])
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 8,  and 12 of U.S. Patent No. 11,044, 113. Although the claims at issue are not identical, they are not patentably distinct from each other because:  
17/334, 883
11,044,113
16. (Currently Amended) A passive in-home network device comprising: a housing; first, second, third and fourth ports located on said housing; a resistive splitter network including a plurality of resistors, interconnected to freely pass MoCA signals between said first, second, third and fourth ports, wherein said plurality of resistors includes first, second, third and fourth resistors, a first terminal of said first resistor being connected to said first port, a second terminal of said first resistor being connected to a first terminal of each of said second, third and fourth resistors, and a second terminal of each of said second, third and fourth resistors being connected to said second, third and fourth ports, respectively; and a test port interposed between said first port and said resistive splitter network.
7. A passive in-home network device comprising: a housing; first, second, third and fourth female coaxial ports located on said housing; a resistive splitter network including a plurality of resistors, interconnected to freely pass MoCA signals between said first, second, third and fourth female coaxial ports, wherein said plurality of resistors includes first, second, third and fourth resistors, a first terminal of said first resistor being connected to said first female coaxial port, a second terminal of said first resistor being connected to a first terminal of each of said second, third and fourth resistors, and a second terminal of each of the second, third and fourth resistors being connected to said second, third and fourth female coaxial ports, respectively; and a test port interposed between said first female coaxial port and said resistive splitter network.
17. (Currently Amended) The passive in-home network device according to claim 16, further comprising: a directional coupler interposed between said first port, said resistive splitter network and said test port, wherein a first leg of said directional coupler is connected to said first port, a second leg of said directional coupler is connected to said first terminal of said first resistor resistive splitter network, and a third leg of said directional coupler is connected to said test port.
8. The passive in-home network device according to claim 7, further comprising: a directional coupler interposed between said first female coaxial port, said resistive splitter network and said  test port, wherein a first leg of said directional coupler is directly connected to said first female coaxial port without any intervening circuit element, a second leg of said directional coupler is directly connected to said first terminal of said first resistor without any intervening circuit element, and a third leg of said directional coupler is directly connected to said test port without any intervening circuit element.
18. (Original) The passive in-home network device according to claim 16, further comprising: a filter interposed between said first port and said resistive splitter network.
12. The passive in-home network device according to claim 7, further comprising: a filter interposed between said first female coaxial port and said resistive splitter network.


Allowable Subject Matter
Claims 5, 11, 13, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 7, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843